Exhibit 10.2

Second Amended and Restated LIBOR

Addendum to Amended and Restated Loan and Security Agreement

This Second Amended and Restated LIBOR Addendum to Amended and Restated Loan and
Security Agreement (this “Addendum”) is entered into as of February 13, 2012 by
and between COMERICA BANK (“Bank”) and SANTARUS, INC. (“Borrower”). This
Addendum supplements the terms of the Amended and Restated Loan and Security
Agreement (as amended from time to time, the “Loan Agreement”) dated as of
July 11, 2008.

1. Definitions.

(a) Advance. As used herein, “Advance” means a borrowing requested by Borrower
and made by Bank under the Loan Agreement, including a LIBOR Option Advance
and/or a Prime Rate Option Advance (as hereafter defined).

(b) Business Day. As used herein, “Business Day” means any day that is not a
Saturday, Sunday or any other day on which banks in the State of California are
authorized or required to close.

(c) LIBOR. As used herein, “LIBOR” means the rate per annum (rounded upward if
necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

 

LIBOR =   

Base LIBOR

      100% - LIBOR Reserve Percentage   

(1) “Base LIBOR” means the rate per annum determined by Bank at which deposits
for the relevant LIBOR Period would be offered to Bank in the approximate amount
of the relevant LIBOR Option Advance in the interbank LIBOR market selected by
Bank, upon request of Bank at 10:00 a.m. California time, on the day that is the
first day of such LIBOR Period.

(2) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable LIBOR Period.

(d) LIBOR Business Day. As used herein, “LIBOR Business Day” means a Business
Day on which dealings in Dollar deposits may be carried out in the interbank
LIBOR market.

(e) LIBOR Period. As used herein, “LIBOR Period” means, with respect to a LIBOR
Option Advance:

(1) initially, the period commencing on, as the case may be, the date the
Advance is made or the date on which the Advance is converted to a LIBOR Option
Advance, and continuing for, in every case, a 30-, 60-, or 90-day period
thereafter so long as the LIBOR Option is quoted for such period in the
applicable interbank LIBOR market, as such period is selected by Borrower in the
Loan Advance / Paydown Request Form as provided in the Loan Agreement or in the
Prime Rate / LIBOR Rate Advance Request Form as provided in this Addendum; and

(2) thereafter, each period commencing on the last day of the next preceding
LIBOR Period applicable to such LIBOR Option Advance and continuing for, in
every case, a 30-, 60-, or 90-day period thereafter so long as the LIBOR Option
is quoted for such period in the applicable interbank LIBOR market, as such
period is selected by Borrower in the Prime Rate / LIBOR Rate Advance Request
Form as provided in this Addendum.

(f) Regulation D. As used herein, “Regulation D” means Regulation D of the Board
of Governors of the Federal Reserve System as amended or supplemented from time
to time.

(g) Regulatory Development. As used herein, “Regulatory Development” means any
or all of the following: (i) any change in any law, regulation or interpretation
thereof by any public authority (whether or not having the force of law);
(ii) the application of any existing law, regulation or the interpretation
thereof by any public authority (whether or not having the force of law); and
(iii) compliance by Bank with any request or directive (whether or not having
the force of law) of any public authority.

 

- 1 -



--------------------------------------------------------------------------------

2. Interest Rate Options. Borrower shall have the following options regarding
the interest rate to be paid by Borrower on Advances under the Loan Agreement:

(a) A rate equal to two and one-quarter percent (2.25%) above Bank’s LIBOR (the
“LIBOR Option”), which LIBOR Option shall be in effect during the relevant LIBOR
Period; or

(b) A rate equal to the Bank’s “Prime Rate” as defined in the Loan Agreement and
quoted from time to time by Bank as such rate may change from time to time (the
“Prime Rate Option”).

3. LIBOR Option Advance. The minimum LIBOR Option Advance will not be less than
Five Hundred Thousand Dollars ($500,000) for any LIBOR Option Advance.

4. Payment of Interest on LIBOR Option Advances. Interest on each LIBOR Option
Advance shall be payable pursuant to the terms of the Loan Agreement. Interest
on such LIBOR Option Advance shall be computed on the basis of a 360-day year
and shall be assessed for the actual number of days elapsed from the first day
of the LIBOR Period applicable thereto but not including the last day thereof.

5. Bank’s Records Re: LIBOR Option Advances. With respect to each LIBOR Option
Advance, Bank is hereby authorized to note the date, principal amount, interest
rate and LIBOR Period applicable thereto and any payments made thereon on Bank’s
books and records (either manually or by electronic entry) and/or on any
schedule attached to the Loan Agreement, which notations shall be prima facie
evidence of the accuracy of the information so noted.

6. Selection/Conversion of Interest Rate Options. At the time any Advance is
requested under the Loan Agreement and/or Borrower wishes to select the LIBOR
Option for all or a portion of the outstanding principal balance of the Loan
Agreement, and at the end of each LIBOR Period, Borrower shall give Bank notice
specifying (a) the interest rate option selected by Borrower; (b) the principal
amount subject thereto; and (c) if the LIBOR Option is selected, the length of
the applicable LIBOR Period. Any such notice may be given by email so long as,
with respect to each LIBOR Option selected by Borrower, (i) Bank receives
written confirmation from Borrower not later than three (3) LIBOR Business Days
after such email notice is given; and (ii) such notice is given to Bank prior to
10:00 a.m., California time, on the first day of the LIBOR Period. For each
LIBOR Option requested hereunder, Bank will quote the applicable fixed LIBOR
Rate to Borrower at approximately 10:00 a.m., California time, on the first day
of the LIBOR Period. If Borrower does not immediately accept the rate quoted by
Bank, any subsequent acceptance by Borrower shall be subject to a
redetermination of the rate by Bank; provided, however, that if Borrower fails
to accept any such quotation given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR Option to be selected on such day. If
no specific designation of interest is made at the time any Advance is requested
under the Loan Agreement or at the end of any LIBOR Period, Borrower shall be
deemed to have selected the Prime Rate Option for such Advance or the principal
amount to which such LIBOR Period applied. At any time the LIBOR Option is in
effect, Borrower may, at the end of the applicable LIBOR Period, convert to the
Prime Rate Option. At any time the Prime Rate Option is in effect, Borrower may
convert to the LIBOR Option, and shall designate a LIBOR Period.

7. Default Interest Rate. From and after the maturity date of the Loan
Agreement, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of the
Loan Agreement shall bear interest until paid in full at an increased rate per
annum (computed on the basis of a 360-day year, actual days elapsed) equal to
three percent (3.00%) above the rate then in effect.

8. Prepayment. In the event that the LIBOR Option is the applicable interest
rate for all or any part of the outstanding principal balance of the Loan
Agreement, and any payment or prepayment of any such outstanding principal
balance of the Loan Agreement shall occur on any day other than the last day of
the applicable LIBOR Period (whether voluntarily, by acceleration, required
payment, or otherwise), or if Borrower elects the LIBOR Option as the applicable
interest rate for all or any part of the outstanding principal balance of the
Loan Agreement in accordance with the terms and conditions hereof, and,
subsequent to such election, but prior to the commencement of the applicable
LIBOR Period, Borrower revokes such election for any reason whatsoever, or if
the applicable interest rate in respect of any outstanding principal balance of
the Loan Agreement hereunder shall be changed, for any reason whatsoever, from
the LIBOR Option to the Prime Rate Option prior to the last day of the
applicable LIBOR Period, or if Borrower shall fail to make any payment of
principal or interest hereunder at any time that the LIBOR Option is the
applicable interest rate hereunder in respect of such outstanding principal
balance of the Loan Agreement, Borrower shall reimburse Bank, on demand, for any
resulting loss, cost or expense incurred by Bank as a result thereof, including,
without limitation, any such loss, cost or expense incurred in obtaining,
liquidating, employing or redeploying deposits from third parties. Such amount
payable by Borrower

 

- 2 -



--------------------------------------------------------------------------------

to Bank may include, without limitation, an amount equal to the excess, if any,
of (a) the amount of interest which would have accrued on the amount so prepaid,
or not so borrowed, refunded or converted, for the period from the date of such
prepayment or of such failure to borrow, refund or convert, through the last day
of the relevant LIBOR Period, at the applicable rate of interest for such
outstanding principal balance of the Loan Agreement, as provided under this Loan
Agreement, over (b) the amount of interest (as reasonably determined by Bank)
which would have accrued to Bank on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank LIBOR
market. Calculation of any amounts payable to Bank under this paragraph shall be
made as though Bank shall have actually funded or committed to fund the relevant
outstanding principal balance of the Loan Agreement hereunder through the
purchase of an underlying deposit in an amount equal to the amount of such
outstanding principal balance of the Loan Agreement and having a maturity
comparable to the relevant LIBOR Period; provided, however, that Bank may fund
the outstanding principal balance of the Loan Agreement hereunder in any manner
it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of Borrower, Bank shall deliver to Borrower a certificate
setting forth the basis for determining such losses, costs and expenses, which
certificate shall be conclusively presumed correct, absent manifest error. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid. Any outstanding principal balance of
the Loan Agreement which is bearing interest at such time at the Prime Rate
Option may be prepaid without penalty or premium. Partial prepayments hereunder
shall be applied to the installments hereunder in the inverse order of their
maturities.

BY INITIALING BELOW, BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT: (A) THERE IS NO
RIGHT TO PREPAY ANY LIBOR OPTION ADVANCE, IN WHOLE OR IN PART, WITHOUT PAYING
THE PREPAYMENT AMOUNT, EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW;
(B) BORROWER SHALL BE LIABLE FOR PAYMENT OF THE PREPAYMENT AMOUNT IF BANK
EXERCISES ITS RIGHT TO ACCELERATE PAYMENT OF ANY LIBOR OPTION ADVANCE AS PART OR
ALL OF THE OBLIGATIONS OWING UNDER THE LOAN AGREEMENT, INCLUDING WITHOUT
LIMITATION, ACCELERATION UNDER A DUE-ON-SALE PROVISION; (C) BORROWER WAIVES ANY
RIGHTS UNDER SECTION 2954.10 OF THE CALIFORNIA CIVIL CODE OR ANY SUCCESSOR
STATUTE; AND (D) BANK HAS MADE EACH LIBOR OPTION ADVANCE PURSUANT TO THE LOAN
AGREEMENT IN RELIANCE ON THESE AGREEMENTS.

 

/s/ dpc

           

BORROWER’S INITIALS

              

9. Hold Harmless and Indemnification. Borrower agrees to indemnify Bank and to
hold Bank harmless from, and to reimburse Bank on demand for, all losses and
expenses which Bank sustains or incurs as a result of (i) any payment of a LIBOR
Option Advance prior to the last day of the applicable LIBOR Period for any
reason, including, without limitation, termination of the Loan Agreement,
whether pursuant to this Addendum or the occurrence of an Event of Default under
the Loan Agreement; (ii) any termination of a LIBOR Period prior to the date it
would otherwise end in accordance with this Addendum; or (iii) any failure by
Borrower, for any reason, to borrow any portion of a LIBOR Option Advance.

10. Funding Losses. The indemnification and hold harmless provisions set forth
in this Addendum shall include, without limitation, all losses and expenses
arising from interest and fees that Bank pays to lenders of funds it obtains in
order to fund the loans to Borrower on the basis of the LIBOR Option(s) and all
losses incurred in liquidating or re-deploying deposits from which such funds
were obtained and loss of profit for the period after termination. A written
statement by Bank to Borrower of such losses and expenses shall be conclusive
and binding, absent manifest error, for all purposes. This obligation shall
survive the termination of this Addendum and the payment of the Loan Agreement.

11. Regulatory Developments Or Other Circumstances Relating To Illegality or
Impracticality of LIBOR. If any Regulatory Development or other circumstances
relating to the interbank Euro-dollar markets shall, at any time, in Bank’s
reasonable determination , make it unlawful or impractical for Bank to fund or
maintain, during any LIBOR Period, to determine or charge interest rates based
upon LIBOR, Bank shall give notice of such circumstances to Borrower and:

(i) In the case of a LIBOR Period in progress, Borrower shall, if requested by
Bank, promptly pay any interest which had accrued prior to such request and the
date of such request shall be deemed to be the last day of the term of the LIBOR
Period; and

(ii) No LIBOR Period may be designated thereafter until Bank determines that
such would be practical.

 

- 3 -



--------------------------------------------------------------------------------

12. Additional Costs. Borrower shall pay to Bank from time to time, upon Bank’s
request, such amounts as Bank reasonably determines are needed to compensate
Bank for any costs it incurred which are attributable to Bank having made or
maintained a LIBOR Option Advance or to Bank’s obligation to make a LIBOR Option
Advance, or any reduction in any amount receivable by Bank hereunder with
respect to any LIBOR Option or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), to the
extent resulting from any Regulatory Developments, which (i) change the basis of
taxation of any amounts payable to Bank hereunder with respect to taxation of
any amounts payable to Bank hereunder with respect to any LIBOR Option Advance
(other than taxes imposed on the overall net income of Bank for any LIBOR Option
Advance by the jurisdiction where Bank is headquartered or the jurisdiction
where Bank extends the LIBOR Option Advance; (ii) impose or modify any reserve,
special deposit, or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, Bank (including
any LIBOR Option Advance or any deposits referred to in the definition of
LIBOR); or (iii) impose any other condition affecting this Addendum (or any of
such extension of credit or liabilities). Bank shall notify Borrower of any
event occurring after the date hereof which entitles Bank to compensation
pursuant to this paragraph as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation. Determinations by Bank for
purposes of this paragraph, shall be conclusive, provided that such
determinations are made on a reasonable basis.

13. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Loan Agreement remain in full force and effect. This Addendum
completely amends and restates that certain Amended and Restated LIBOR Addendum
to Amended and Restated Loan and Security Agreement among Bank and Borrower
dated as of July 11, 2008.

[Balance of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

SANTARUS, INC.     COMERICA BANK By:  

/s/ Debra P. Crawford

    By:  

/s/ Gary Reagan

Title:  

SVP & CFO

    Title:  

SVP

[Signature Page to Second Amended and Restated LIBOR Addendum to Amended and
Restated Loan and Security Agreement]